Appeal (1) from a judgment rendered by the County Court, Kings County, June 19, 1959, sentencing appellant, after he had been found guilty by a jury, of burglary in the third degree and petit larceny, to serve from four to eight years on the burglary count and suspending sentence on the petit larceny count, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.